Case 20-14596-amc      Doc 25     Filed 06/29/21 Entered 06/29/21 12:07:45              Desc Main
                                  Document     Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE: TROY JORDON,                            :           CHAPTER 13

                                                  :            CASE NO.: 20-14596-amc

            Debtor,                               :

       MOTION FOR PERMISSION TO APPROVE A LOAN MODIFICATION

          Debtor, Troy Jordon, files the forgoing Motion for Permission to Approve a Loan
   Modification, and avers as follows:

      1. Debtor filed his case on November 30, 2020.

      2. The debtor owns property at 7 West Essex Avenue Lansdowne, PA 19050.

          Wintrust Mortgage maintains a mortgage against the subject property.

      3. Wintrust filed Proof of Claim No. 13 seeking arrears totaling $4956.44.

      4. The debtor has been approved for a loan modification. However, the lender

          requires court permission.

      5. The loan modification is in the best interest of the debtor, as the arrears will be

          capitalized. A copy of the loan modification is attached hereto as Exhibit “A”.

      6. The plan and schedules were modified to reflect the modification.

      7. Based on the above, debtor requests permission.


   WHEREFORE, Debtor requests that the attached order be granted.


   June 29, 2021                                                   Respectfully Submitted,

                                                                           /s/ Michelle Lee
                                                                        Michelle Lee, Esquire
                                                                            Margolis Edelstein
                                                      170 S. Independence Mall W., Suite 400E
                                                                       Philadelphia, PA 19106




   {00283715;v1}
